PER CURIAM.
It is well settled that, when an order imposing a fine for violation of injunction is substantially one to reimburse the party injured by the disobedience, it is to be reviewed only by appeal. Writ of error will lie only when the fine is clearly punitive, and in vindication of the authority of the court, as is the case; where the fine is made payable in whole or in part to the United States. Matter of Christensen Eug. Co., 194 U. S. 458, 24 Sup. Ct. 729, 48 L. Ed. 1072.
The writ of error is dismissed. Defendant’s remedy is by appeal.